Citation Nr: 1609668	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-24 454	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with anxiety, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1986 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted. 

The Board acknowledges that the Veteran underwent a VA examination, which evaluated his adjustment disorder, in April 2011.  However, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of his adjustment disorder.  In this regard, following that examination, in April 2013 the Veteran submitted a TDIU claim stating that he cannot work because of his service-connected adjustment disorder and last worked in March 2013.  As he was working and going to school at the time of the April 2011 VA examination, the TDIU claim suggests that his service-connected adjustment disorder may have increased in severity since the April 2011 VA examination.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination to address the current impact of his service-connected adjustment disorder on his ability to obtain and maintain substantially gainful employment.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board observes that VA attempted to obtain records from the Veteran's previous place of employment in April 2014.  However, it does not appear that a response has been received.  As these are federal records, VA will make as many requests as are necessary to obtain relevant records until VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  As the record reflects that VA has only made one attempt to obtain these records, additional efforts should be undertaken.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any treatment he has received for his adjustment disorder and to complete an authorization form with the name and address of the provider.  If the necessary release is provided, request any records, and if any requested records are unavailable, the Veteran should be notified of such.

2. Make additional attempts to obtain the Veteran's federal employment records as identified in the April 2014 VA Form 21-4192.  If such are not obtained, and it is determined that additional attempts would be futile, the Veteran should be notified of such.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected adjustment disorder.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

In addition, the examiner should address the impact the Veteran's adjustment disorder has on his ability to obtain or maintain gainful employment. 

A rationale for the opinions reached should be provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




